Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 20, 2020

                                    No. 04-19-00244-CR

                                   Christopher KINES,
                                        Appellant
                                            v.
                                 THE STATE OF TEXAS,
                                         Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 16-07-153-CRW
                          Honorable Lynn Ellison, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Irene Rios, Justice

     The panel has considered the Pro se Motion for Rehearing, and the motion is DENIED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court